Citation Nr: 1438107	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  02-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard (ANG) from February 5, 1979, to May 25, 1979, with additional ANG service.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2002 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for schizophrenia, paranoid type, claimed as nervous condition.

A January 2004 Board decision reopened the claim of service connection for a psychiatric disorder and remanded it for further development.  A March 2006 Board decision denied service connection for a psychiatric disorder.  The appellant filed a timely appeal to the Court.  By Order dated in November 2007, the Court remanded the case to the Board for compliance with the instructions in the November 2007 Joint Motion for Remand (Joint Motion).  Subsequently, a March 2009 Board decision again denied the claim.  The appellant appealed this decision also to the Court.  By Order dated in August 2009, the Court remanded the matter to the Board for compliance with instructions in an August 2009 Joint Motion.  In June 2010, the Board remanded the matter for further development.  The previous Board decisions and remands were decided by a Veterans Law Judge who is no longer with the Board.  The case has been reassigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the vacated prior Board decisions in this case, it is apparent from review of the voluminous evidence of record that the appellant currently has schizophrenia.  His presentations in support of the claim are focused upon establishing that a current acquired psychiatric disability is etiologically linked to his military service.

Initially, the Board notes that the appellant had ACDUTRA from February 5, 1979, to May 25, 1979, and has claimed that he was discharged from service due to his psychiatric disability.  His DD Form 214, which is of record, does not reflect he received a medical discharge, nor do any of his service personnel records reflect a medical discharge.  Throughout the course of this appeal, he has alleged that a psychiatric disability manifested during the identified period of ACDUTRA; significant evidentiary submissions and VA development addressing this contention have been discussed in the Board's prior remands and the vacated prior decisions.  Notably, it has been certified that service treatment records are unavailable.  The Board acknowledges that there is a heightened duty to assist the claimant.

Relatively recently, however, the appellant's testimony in connection with this claim appears to have specified a more particular theory of causation in service: he alleges that he sustained a head injury in a motor vehicle accident during the period of ACDUTRA, and now contends that his psychiatric disability is a residual of that injury.

Prior to 2007, the appellant's contentions and submitted evidence featured assertions that a psychiatric disorder became manifest during the identified period of ACDUTRA, including assertions that it began with his difficulty coping with conditions of training; other assertions indicate that a psychiatric disorder pre-existed the identified period of ACDUTRA but was aggravated during the ACDUTRA.  Postservice evidence reflects that he received psychiatric treatment in July 1979.  Evidence of record indicates that he was admitted to a psychiatric hospitalization in 1981 (with additional subsequent hospitalizations).  (As discussed in previous Board remands and the vacated Board decisions, he has also submitted copies of some pertinent documents with apparent alterations of dates in an attempt to establish the occurrence of pertinent psychiatric treatment during service.)

In a May 2007 VA psychiatric progress note, the appellant was identified as having "served in the US Army from 1976-79, involved in a car accident while in the service, with head trauma."  He received an Axis I diagnosis of chronic schizophrenia, paranoid type.  A March 2011 VA examination report shows that he reported being involved in a motor vehicle accident while under the influence of alcohol, sustaining trauma to the head with loss of consciousness for five days; he also reported sustaining head trauma in a motor vehicle accident while under the influence of cannabis.  In April 2011, a VA social work/social and industrial survey report indicates that the appellant stated that he had an accident while he was at Fort Benning: a "cargo Jeep" crashed and turned, "falling him to the ground."  He stated he was unconscious and woke up in the hospital.  He indicated that since then, he had been sick.

In April 2012, the appellant's then-attorney asserted that the March 2011 VA medical opinion was based on an inaccurate factual premise because the appellant "is not claiming nor has he ever claimed that his psychiatric condition is due to head trauma."  (Emphasis added).  However, in a written statement dated in March 2014 the appellant detailed his recollection of a described February 1979 motor vehicle accident involving a head injury and subsequent psychiatric symptoms.  In an April 2014 written brief, his current attorney presented argument based on the appellant's allegation of a motor vehicle accident in service with head trauma: "While in service, [the appellant] was involved in a motor vehicle accident. ... [He] claims that after the motor vehicle accident he was hospitalized for five days at Ft. Benning, GA."  The attorney's brief explains that the appellant "has asserted that it was after the in-service motor vehicle accident that he began suffering from psychiatric symptoms."  The attorney expressed concern that "service medical records do not reflect that he was hospitalized for a head injury," and that "the record does not reflect that VA has ever attempted to obtain any of [the appellant's] hospitalization records from Ft. Benning, GA."

The Board finds that the appellant and his attorney have now clearly expressed a new contention in this appeal featuring an allegation that a head injury sustained in a motor vehicle accident in service resulted in a significant hospitalization and residual psychiatric disability.  (Martin Army Community Hospital, located in Fort Benning, Georgia, is reasonably identified by the information presented as the likely site of the alleged hospitalization.)  The evidence of record available for review at this time does not contain any contemporaneous documentation of a motor vehicle accident or head injury in service.  Notably, the appellant's DD-214 does not reflect any time lost from training due to hospitalization.  While his service treatment records are certified to be unavailable, the record does not reflect an attempt to obtain hospitalization records, which were separately maintained.   Given the heightened duty to assist and the specific request by the attorney for such development, an attempt to secure such records is now indicated.  Notably, any such records existing are considered of record.  As records of hospitalizations in the remote past as a general practice are retired to storage facilities, all storage facilities where such records may have been retired must be encompassed by the search.

The Board also notes that the March 2011 VA examination report (prepared to ensure compliance with the August 2009 Court Order and associated Joint Motion and the June 2010 Board remand) presents a medical opinion with a rationale citing a number of points including the author's understanding that the available medical literature does not support finding that any alleged head trauma could develop into a psychotic condition.  In April 2014, the appellant's attorney disputed this element of the March 2011 VA medical opinion, and submitted medical treatise evidence and a new private medical opinion; the attorney asserts that this evidence establishes that the alleged head trauma could cause the claimed psychiatric disability.  Hence, the Board finds that an addendum VA medical opinion that contemplates the newly submitted medical treatise materials and April 2014 private medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to secure for the record the reports of the appellant's alleged hospitalization at Martin Army Community Hospital, Fort Benning, Georgia in February 1979.  The development must encompass a request directly to Martin Army Community Hospital at Fort Benning, Georgia, and if it is indicated that such records would have been retired to a storage facility, the identity of the facility must be determined, and the records must be requested from that facility.  The search must include a request for hospital administrative records to ascertain whether there is any evidence that the appellant was admitted to the facility in February 1979, as alleged.  If the records are not located, the reason for their unavailability must be noted in the record, the appellant and his attorney should be notified, and a formal finding of unavailability should detail the steps taken to obtain the records.

2.  If no hospitalization records are located, the AOJ should arrange for further exhaustive development to determine whether there are any official records corroborating the appellant's alleged motor vehicle accident during ACDUTRA (e.g., post investigative reports of any such incident or a civilian accident report).  If there is any evidence suggesting that such an accident actually occurred, the AOJ should make a line of duty determination regarding such incident (given the appellant's earlier reports of being involved in such accident while under the influence of alcohol or drugs).  Regardless, thereafter the AOJ should make a formal memorandum determination for the record as to whether or not the appellant was involved in a motor vehicle accident during ACDUTRA, with detailed explanation and addressing all credibility issues raised.

3.  After the record is determined to be complete, the AOJ should return the record to the March 2011 VA psychiatric examiner for an addendum medical opinion encompassing the additional information added to record after the preparation of the March 2011 opinion.  Specifically, the examiner's attention is called to the contention of the appellant's attorney that medical research does indicate that "schizophrenia can be caused by a traumatic brain injury" and the medical treatise information submitted by the attorney in April 2014 together with an April 2014 private medical opinion.  Additionally, the examiner's attention should be directed to any newly obtained documentation of a hospitalization in service, and the AOJ's formal finding regarding the occurrence of a motor vehicle accident on ACDUTRA.  The examiner should review the entire record and the newly received evidence and opine whether revision of any opinion offered on March 2011 VA examination is warranted.

If the March 2011 VA psychiatric examiner is unavailable, the RO should arrange for the record to be reviewed by another appropriate provider to secure the opinion sought.

4.  The AOJ should then review the expanded record and readjudicate the claim on appeal.   If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his attorney the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

